Name: Council Regulation (EEC) No 1351/86 of 6 May 1986 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No LI 19/46 Official Journal of the European Communities 8.5.86 COUNCIL REGULATION (EEC) No 1351 /86 of 6 May 1986 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 1035/72 ('), as last amended by Regulation (EEC) No 3768 /85 (2), and in particular Article 35 thereof, Having regard to the proposal from the Commission (3), Whereas Article 16 (3) of Regulation (EEC) No 1035 /72 sets , for products to which the price and intervention arrangements apply, percentages of the basic price between which the buying-in price must be fixed ; Whereas , in order to make withdrawal less attractive but at the same time maintain the level of the basic prices, the buying-in prices should be set at levels outside the percentage ranges set in the said Article 16 ; whereas the ranges should therefore be adjusted, HAS ADOPTED THIS REGULATION : Article 1 Article 16 (3) of Regulation (EEC) No 1035/72 shall be amended to read as follows : ' 3 . The buying-in price shall be fixed for each product, with due regard to the characteristics of the market and in particular the extent to which prices fluctuate, at a level between :  30 and 45 % of the basic price, in the case of cauliflowers , tomatoes and aubergines ,  40 and 55 % of the basic price, in the case of apples and pears ,  45 and 65 % of the basic price , in the case of the other products listed in Annex II .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to each product concerned from the beginning of the 1986/ 87 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H. van ZEIL (') OJ No L 118 , 20 . 5 . 1972 , p . 1 . (J) OJ No L 362 , 31 . 12 . 1985 , p . 8 . O OJ No C 85 , 14 . 4 . 1986 , p . 38 .